 
 
I 
108th CONGRESS
2d Session
H. R. 4745 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mrs. Myrick introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on Diresul Brown GN Liquid Crude. 
 
 
1.Suspension of duty on Diresul Brown GN Liquid Crude 
(a)In GeneralSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
9902.35.04Diresul Brown GN Liquid Crude (leuco sulfur dye) (provided for in subheading 3204.19.50)FreeNo changeNo changeOn or before 12/31/2008
(b)Effective DateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.  
 
